Portions of this letter have been omitted pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. The omissions have been indicated by “[***Redacted***]”, and the omitted text has been filed separately with the Securities and Exchange Commission. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, NY 10036 212-735-3000 January 3, 2008 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Mail Stop 4561 Washington, D.C. 20549-4561 Attn: Michael McTiernan Special Counsel RE: GAMCO Investors, Inc. Registration Statement on Form S-3 Filed on December 13, 2007 File No. 333-148046 Dear Mr.
